Citation Nr: 0414175	
Decision Date: 06/03/04    Archive Date: 06/10/04

DOCKET NO.  00-22 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from November 1942 to January 
1947.  His Military Occupation Specialty (MOS) was fighter 
pilot, and he was awarded the Air Medal, Distinguished Flying 
Cross, and EAME (European-African-Middle Eastern) Ribbon with 
6 bronze stars.

This case comes before the Board of Veterans' Appeals (Board) 
from a May 2002 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Wilmington, Delaware, 
which denied the veteran's claims for entitlement to service 
connection for tinnitus and bilateral hearing loss.  A 
hearing was held at the RO in December 2003 before the 
undersigned Veterans Law Judge (VLJ) of the Board. This type 
of hearing is often called a travel Board hearing.  A 
transcript of that proceeding is of record.

Unfortunately, prior to deciding this appeal, both claims 
must be remanded to the RO via the Appeals Management Center 
(AMC) in Washington, D.C.  VA will notify you if further 
action is required on your part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), became effective November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2002), which essentially eliminate 
the requirement of submitting a well-grounded claim and 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  38 U.S.C.A. § 5103(a); Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002).  In this case, the 
RO readjudicated the veteran's April 1999 claims after 
enactment of the VCAA, confirming its pre-VCAA denial.

One of the provisions of the VCAA, 38 U.S.C.A. § 5103A(d) 
(West 2002), provides that VA will obtain an examination or 
opinion if the information and competent lay or medical 
evidence reflects the existence of current disability or 
persistent or recurrent symptoms of disability which may be 
associated with military service, but the record does not 
contain sufficient medical evidence to decide the claim.  See 
also Charles, 16 Vet. App. at 374 -75.

Here, the veteran claimed in his January 2000 letter, 
February 2003 Statement in Support of Claim, VA Form 21-4138, 
and at his travel Board hearing (pp. 1, 2-4, 6), that he had 
experienced tinnitus and hearing loss since service as a 
result of high altitude flying in P-51 airplanes with limited 
protection against cold air, wind, and engine noise.  The 
veteran also indicated that his wife complains that he cannot 
hear well (Hearing, p. 8).  In addition, the veteran stated 
he did not seek medical attention for his hearing problems in 
service because he did not want to be grounded (p. 4) and did 
not do so after service because he did not realize it was 
something "complainable" (p. 6).

The veteran's statements as to his wind and noise exposure 
during service are supported by his fighter pilot MOS.  His 
military decorations and citations suggest that he engaged in 
combat with the enemy.  See 38 U.S.C. §1154(b) (West 2002); 
38 C.F.R. § 3.304(d) (2003).  In addition, the National 
Personnel Records Center (NPRC) has been unable to locate his 
service medical records (SMRs), which may have been destroyed 
by fire in 1973.  In these circumstances, VA's duty to assist 
is particularly great.  See Moore v. Derwinski, 1 Vet. 
App. 401, 406 (1991).

The veteran's statements that he experienced symptoms of 
tinnitus during and since service are competent evidence of 
this disability, because ringing in the ears is capable of 
lay observation.  See Charles v. Principi, 16 Vet. App. at 
374; Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Similarly, the veteran's statements regarding his hearing 
loss, along with those of his wife recounted at the travel 
Board hearing, are competent evidence to the extent that they 
are within the knowledge and personal observation of the 
veteran and his wife.  See Bruce v. West, 11 Vet. App. 405, 
410-411 (1998).  Thus, since there is competent evidence that 
the veteran has tinnitus and hearing loss that may be 
associated with service, but there is insufficient evidence 
to determine whether his current hearing levels fall with the 
meaning of hearing loss in 38 C.F.R. § 3.385 (2003), or 
whether his tinnitus and/or hearing loss are related to 
service, these claims must be remanded for a VA examination 
as to these matters.

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:

1.  Prior to making any further 
determination on the merits, ensure that 
all notification and development action 
required by the VCAA and implementing 
VA regulations is completed, including 
the new notification requirements and 
development procedures contained in 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107 (West 2002).  The veteran also 
should be asked to submit any relevant 
evidence in his possession concerning his 
claims.

2.  After any additional evidence has 
been obtained, schedule the veteran for a 
VA audiology examination to determine 
whether he has a hearing loss disability 
under 38 C.F.R. § 3.385 (2003).  If it is 
determined that he does have such 
disability, the examiner should render a 
diagnosis or opinion as to its etiology, 
and should specifically opine as to 
whether it is at least as likely as not 
that the hearing loss is related to the 
veteran's military service, including 
acoustic trauma from his in-service 
flying experiences.

The examiner should also determine the 
etiology of the veteran's tinnitus and 
indicate whether it is at least as likely 
as not that the veteran's tinnitus is 
related to his  military service, 
including acoustic trauma from his in-
service flying experiences.

If no opinion can be rendered as to the 
above matters, an explanation should be 
set forth discussing why a response is 
not possible or feasible.

The claims folder must be made available 
to the examiner, and the VA examiner is 
asked to indicate that he or she has 
reviewed the claims folder.  All 
necessary testing should be done and the 
examiner should review the results of any 
testing prior to completion of the 
examination report.

The examination report should be 
completely legible.  If an examination 
form is used to guide the examination, 
the submitted examination report must 
include the questions to which answers 
are provided.

3.  Then readjudicate the claims in light 
of the additional evidence obtained.  If 
the claims continue to be denied, send 
the veteran and his representative a 
supplemental statement of the case (SSOC) 
and give them time to respond before 
returning the appeal to the Board for 
further appellate consideration.

The veteran need take no further action until he is further 
informed.  The purpose of this REMAND is to obtain additional 
medical information and to accord due process.  No inference 
should be drawn regarding the final disposition of the claims 
as a result of this action.  He has the right to submit 
additional evidence and argument concerning the claims the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Lawrence M. Sullivan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




